Citation Nr: 1536856	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-33 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a urinary disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1971 to March 1975.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In January 2010, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in June 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A portion of the Veteran's claims file, including documents relevant to this appeal are misplaced. While there are certain documents in the Veteran's electronic claims file, the available file is incomplete. 

The law requires in this circumstance that VA has a heightened duty to assist the Veteran, as well as follow specified VA procedures. See M21-1MR, Part III, Subpart ii, Chapters 1-8. 

On remand, a search which is consistent with the guidelines for locating lost VA files must be undertaken and every step and action taken must be documented in a manner which is reviewable. If cryptic location codes or action codes are used in this documentation, a key or guide to such codes must be attached. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any medical or non-medical/lay evidence to submit regarding his claims of service connection for a urinary disorder and a back disorder. The Veteran may submit any medical or lay evidence that duplicates his earlier submissions that may have been misplaced by VA.

2. Provide the Veteran with authorization forms to obtain any private medical treatment records or personnel records that may assist in the development of his claim. In addition to asking the Veteran to identify all locations of relevant medical treatment or other evidence, the RO should specifically ask the Veteran to submit authorization forms to obtain ALL records from:

a. Viera Pain Clinic;

b. Viera Medical Services;

c. Dr. James Earhart;

d. Dr. Robert Masten;

e. Dr. Michael Spicer,

f. Dr. Albino Kuon;

g. Dr. Lawrence G. Robinson;

h. HFP Viera Ortho;

i. Florida Orthopedic Associates;

j. Dr. Kenneth C. Sands;

k. Deuk Spine Institute;

l. Boeing Aircraft and Helicopter (to include personnel records);

m. Kennedy Space Center and United Launch Alliance (to include personnel records);

n. The city, county, or state government where the Veteran was employed as a corrections officer (to include personnel records);

o. Social Security Administration records (if the Veteran is now receiving benefits); and

p. Any medical care provide or employer that may have evidence or other information relevant to his claimed urinary and back disorders.

3. Request any evidence identified by the Veteran, and associate all VA treatment records. Obtain all U.S. Department of Labor records related to the Veteran.

4. Request copies of all of the Veteran's service personnel records, including any records of his time in the Air Force Reserve, from any and all appropriate sources. 

5. Follow all procedures for a lost VA file as directed by M21-1MR, Part III, Subpart ii, Chapters 1-8 and document every step of the process for the claims file and describe all such steps in any supplemental statement of the case (SSOC).

6. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed urinary disorder. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has a urinary disorder that was caused by active service. 

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*The Veteran alleges that he has urinary burning, which was incurred during active duty service.

*During service in January 1972 the Veteran reported to the hospital with frequent urination.

*During service in May 1972 the Veteran again went to the emergency room with burning in urination and difficulty with frequency, urgency, and discharge. 

*During service, the Veteran alleges that he was in an automobile accident while serving in Taiwan at Ching Chuan Kang AB with the 374th combat support unit. The Veteran alleges that since that automobile accident, he has had urinary problems.

*At his June 2009 Board hearing, the Veteran testified that he has continued to experience problems with urination since his discharge from service. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran has a urinary disorder, and, if so, whether it had its onset during military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed back disorder. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has a back disorder that was caused by active service. 

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*During service in October 1971, the Veteran reported to the hospital with a sore back.

*During service in January 1972, the Veteran again went to the emergency room with back pain.

*During service in April 1973 the Veteran visited the orthopedic clinic, but the record does not state whether it was for problems with the Veteran's back.

*During service, the Veteran alleges that he was in an automobile accident while serving in Taiwan at Ching Chuan Kang AB with the 374th combat support unit. The Veteran alleges that since that automobile accident, he has had back problems.

*In 1975, there was a lump noted in the Veteran's upper back, right side.

*In June 1975, the Veteran injured his back during a fall, which he alleges was during service in the Air Force Reserve.

*In July 1975, the Veteran was advised to have a surgical excision on his back. 

*A September 1981 record shows mild degenerative changes to the Veteran's thoracic spine.

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran has a back disorder, and, if so, whether it had its onset during military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate SSOC and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



